DETAILED ACTION
Claim Objections
Claims 18, 19, 21-28 are objected to because of the following informalities:  the claims depend from cancelled claims 1 and 4. For examination purposes, claims 18 and 19 will be treated as depending from claim 17 and claims 21-28 will be treated as depending from claim 20.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,054,215. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same essential firearm retention mechanism including a first and second arm, first and second retention elements, recesses, apertures and fasteners. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bianchi (US 5,129,562).
Regarding claim 17, Bianchi discloses a method of associating and disassociating a firearm 14 with a holster 10 having a firearm retention mechanism 20 comprising: moving a firearm 14 downwardly into a pocket (col. 2 line 30) of said holster; pressing a trigger guard 18 of said firearm between a first retention element 24 on a first arm 22 of said firearm retention mechanism and a second retention element 50 on a second arm 48 of said firearm device, whereby said trigger guard presses said first and second retention elements away from one another by movement of said first and second arms away from one another (col. 1 lines 51-55); lowering said firearm downwardly past said first and second retention elements (col. 1 lines 51-55); biasing said first and second arms back towards one another to cause at least one first projection on said first arm and at least one second projection on said second arm to move towards one another and form a stop which limits further downward movement of said trigger guard (see position of Figure 4), and thus said firearm into said pocket of said holster; and raising said firearm upwardly, causing said trigger guard of said firearm to pass between said first and second retention elements (col. 1 lines 55-59), disconnecting said firearm from said firearm retention mechanism.
Regarding claim 18, said firearm retention mechanism 20 has a first open end (see Figure 4 adjacent lead line 18) and a second closed end (see adjacent lead line 51 in Figure 4), therein said first open end faces upwardly towards a top of said holster and receives said trigger guard 18 as said firearm is located into said holster.
Regarding claim 19, said first and second arms 22/48 are connected by a fastener 30 and further comprising the step of adjusting a position of said fastener (col. 3 lines 17-25), thereby changing a force applied by said fastener which biases said first and second arms towards one another.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/Primary Examiner, Art Unit 3734